Mr. Justice Higbee delivered the opinion of the court. This was an action on the case by appellee for slander, the declaration charging that appellant, in the presence of several persons, accused the appellee of stealing her corn. Appellant pleaded the general issue. There was a verdict and judgment in favor of appellee for $275. We find upon an examination of the record that no errors have been assigned by appellant, consequently there is nothing before us for consideration and the judgment of the court below must be affirmed, notwithstanding that fact, however, we have examined the case and are of the opinion that it should be affirmed upon the merits. The speaking of one or more of the various sets of words mentioned in the declaration charging appellee with larceny, were proven by several witnesses. The only witness for the defense was appellant herself, who denied that she had spoken any of the vrords charged. Appellant complains of the third instruction given by appellee, which told the jury that “ while it is necessary to entitle the plaintiff to recover in an action of slander that he should prove the slanderous words alleged in the declaration, still it is not necessary to prove all the words charged to have been spoken; it is sufficient to prove substantially the words in one or more of the statements of slanderous words contained in the declaration. To authorize a verdict for the plaintiff in an action of slander it is not necessary that all the slanderous words alleged in the declaration should be proved unless it takes them all to constitute the slander charged," etc. This instruction is correct upon the authority of Ransom v. McCurley, 140 Ill. 626. The judgment of the court below is therefore affirmed.